Citation Nr: 1203735	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-29 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for shell fragment wound of the right upper arm with tender scars, muscle group VI, currently evaluated at 30 percent disabling. 

2.  Entitlement to an increased disability rating for median neuropathy of the right hand, claimed as carpal tunnel, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, CO.  The Veteran testified at a videoconference hearing at the RO in July 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The case was remanded by the Board in August 2010 to afford the Veteran a VA medical examination to determine the current level of severity of the Veteran's service-connected disabilities.  The Veteran was afforded a VA examination in October 2010.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's shell fragment wound of the right upper arm with tender scars is manifested by limitation of motion, pain, weakness, and mild decrease in muscle strength compared to the left corresponding muscles.  

2.  The Veteran's shell fragment wound of the right upper arm with tender scars is not manifested by debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring, ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, or tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  

3.  The Veteran's shell fragment wound of the right upper arm with tender scars was not manifested by X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, or induration or atrophy of an entire muscle following simple piercing by a projectile.

4.  The Veteran's scars are not deep, do not cause limitation of motion, do not exceed 39 sq. cm, and are not unstable or painful.

5.  The Veteran's right hand median neuropathy is manifested by mild incomplete paralysis of the median nerve, indicated by some numbness and tingling of the finger tips and the fifth and ring fingers of the right hand.  

6.  The Veteran's right hand median neuropathy is not manifested by moderate incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for shell fragment wound of the right upper arm with tender scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.951, Part 4, 4.7, 4.25, 4.40, 4.41, 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 4.71, 4.118, Diagnostic Codes 5201,5314 and 7800 et. seq. (2011).

2.  The criteria for an increased disability rating in excess of 10 percent for right hand median neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated April 2007, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in April 2007 and October 2010 to address the level of disability of the Veteran's right upper extremity disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the increased rating claims.  The VLJ asked questions to ascertain the extent of the Veteran's right upper extremity disabilities and any treatment he currently receives for his disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for a higher rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
Increased Rating - Shell Fragment Wound

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include nine muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5309), three muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312), and six muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b). For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Under DC 5301 through DC 5323, disabilities resulting from muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles-- (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

The Veteran's shell fragment wound of the right upper arm with tender scars, muscle group VI, is rated under Diagnostic Code 5306 for muscle group VI, whose function is the extension of the elbow (long head of triceps is stabilizer of shoulder joint).  The muscles include the triceps and the anconeus.  Under that regulation, severe impairment of the dominant side warrants a 40 percent disability rating, moderately severe impairment of the dominant side warrants a 30 percent disability rating, moderate impairment of the dominant side warrants a 10 percent disability rating, and slight impairment of the dominant side is noncompensable.  38 C.F.R. § 4.73.  The Veteran is right handed.  

To receive a disability rating in excess of 30 percent under Diagnostic Code 5306, the Veteran's disability must be severe.  To be severe, the evidence must show Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings must also show ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, or tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  
The following may also evidence a severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile.

A February 2006 private treatment record shows old wounds in the biceps area with no crepitation and no metallic objects in the area.  The wound exited posteriorly.  The Veteran showed no ulnar groove tenderness with normal range of motion of the shoulder and elbow.  The Veteran had minimal if any tenderness on the medial epicondyle.  

The Veteran was afforded a VA examination in April 2007.  The examiner noted shrapnel fragment wounds incurred in Vietnam in 1966 resulting in hospitalization for two months and two surgeries.  He reported continuous right shoulder pain.  The Veteran's right shoulder range of motion was noted as abduction to 135 degrees, limited by pain, forward flexion to 150 degrees limited by pain, and internal and external rotation to 90 degrees.  Motor strength was intact.  Biceps and triceps were 5/5.  Supination and pronation of the elbows was also intact.  The Veteran had mild medial and lateral epicondyle tenderness to palpation in the elbow.  The examiner diagnosed degenerative joint disease of the right shoulder with limitations of motion as described.  Per DeLuca, the Veteran did not have any pain, fatigue, weakness, or incoordination on repeat testing.  He noted no flare-ups that interfered with the Veteran's daily activity.  

The Veteran was afforded another VA examination in October 2010.  The examiner again noted the Veteran's history.  The Veteran reported increasing weakness and limited mobility of the right arm.  He also noted daily pain with stiffness in the morning.  The Veteran's motor strength was 5/5 in the left shoulder abductors, elbow flexors, elbow extensors, wrist extensors, first dorsal interossei, and APB, but only 4/5 on the corresponding right shoulder muscles.  The examiner noted tenderness to palpation on the olecranon with range of motion of flexion to 140 degrees without pain, extension to 0 degrees without pain, pronation to 90 degrees without pain, and supination to 90 degrees without pain.  The Veteran's shoulder examination showed tenderness to palpation on the lateral joint line and anterior subacromial region.  The examiner noted no atrophy and very mild swelling to the right arm when compared to the left.  The Veteran's shoulder range of motion was measured as flexion to 60 degrees without pain and 105 with pain, extension to 30 degrees without pain and 40 degrees with pain, abduction to 90 degrees without pain, and 100 degrees with pain, and adduction to 40 degrees without pain and 50 degrees with pain.  Internal rotation was measured to 80 degrees without pain and 50 degrees with pain and external rotation was measured to 75 degrees without pain and 85 degrees with pain.  He noted no significant change in active range of motion following repeat testing three times against resistance.  Therefore no additional loss of range of motion is recommended for the right elbow due to painful motion, weakness, impaired endurance, instability, or incoordination.  Regarding the right shoulder, the Veteran's range of motion was flexion to 60 degrees without pain and abduction to 60 degrees without pain after three repetitions.  The examiner noted that these changes were due to weakness.  X-rays showed multiple very tiny, largely punctuate, metallic shrapnel fragments within the soft tissues of the upper arm.  

The Board notes that the Veteran reported pain in the right shoulder during the July 2010 Board hearing.  He takes pain medication, cannot lift heavy weights, and cannot sleep on his right side due to the pain.  

Based on the evidence cited above, the Board finds that the Veteran's shell fragment wound of the right upper arm with tender scars, muscle group VI, are not manifested by debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring, ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, or tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  The Board acknowledges that there is a decrease in strength in the right upper extremity when compared to the left upper extremity; however the Veteran's muscle strength was measured at 4/5, which is not indicative of a severe impairment of function.  

Additionally, the Veteran's disability was not manifested by X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, or induration or atrophy of an entire muscle following simple piercing by a projectile.

The Board must also consider whether the Veteran's shoulder disability should be also rated under limitation of motion provisions.  Limitation of motion of the arm is rated under Diagnostic Code 5201.  Under that regulation, limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating, to midway between the side and shoulder level warrants a 30 percent rating, and at shoulder level warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.

The Veteran's range of motion was to 60 degrees flexion and 60 degrees adduction.  Therefore, the Veteran would not be entitled to a compensable disability rating based upon limitation of motion of the arm.  The Veteran has painful motion but the only limitation of function based on that painful motion is limitation of motion to 60 degrees of flexion and 60 degrees of adduction.  Although pain itself is not a disability, limitation of function based on pain can be compensable.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet App. Aug 23, 2011).  However, in this case there is no compensable limitation of function based on pain, because the Veteran's motion of the shoulder is to 60 degrees of flexion and 60 degrees of adduction.  To the extent there is weakness based on pain, that symptom is already contemplated by the diagnostic code for the muscle injury and to compensate twice for the same symptom would be impermissible pyramiding.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board must also consider whether the Veteran is entitled to a separate disability rating for scars.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  Under the applicable (earlier) regulations, to receive a disability rating for scars not on the face, the scar must be deep or cause limitation of motion and exceed 6 square inches (39 sq. cm.), be superficial and cover an area of 144 square inches (929 sq. cm.) or greater, or be unstable or painful.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

The April 2007 VA examiner noted a 5 cm. scar over the distal right biceps, a 5 by 1 cm. scar over the right medial biceps, and a 5 by 1 cm. scar over the right mid-triceps.  He noted that all of the scars are flat, well-healed, nontender, and nonadhering.  He noted no loss of the underlying muscle mass.  

The October 2010 examiner noted a healed scar on the anterior upper arm measuring 15 cm. in length and .5 to 1 cm. in width, a scar on the posterior upper arm measuring 7 cm. in length and 1 cm. in width.  He noted that both scars were healed with no erythema, tenderness with palpation, or drainage.  

Based on the evidence cited above, the Veteran's scars are not deep, do not cause limitation of motion, and do not exceed 39 sq. cm.  Additionally, it was at no point described as painful or unstable.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable disability rating based upon his scars.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability rating greater than 30 percent for the Veteran's shell fragment wound of the right upper arm with tender scars, muscle group VI, and no separate rating for scars is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating - Right Hand Median Neuropathy

The Veteran's right hand median neuropathy is rated under Diagnostic Code 8515 for paralysis of the median nerve.  Under that regulation, complete paralysis, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of the wrist weakened, or pain with trophic disturbances warrants a 70 percent disability rating.  Incomplete paralysis warrants a 50 percent disability rating if severe, a 30 percent disability rating if moderate, and a 10 percent disability rating if mild.  38 C.F.R. § 4.124a.  

A private examiner in February 2006 noted an ulnar neuropathy and carpal tunnel syndrome.  The examiner provided the Veteran with a wrist splint.  A private March 2006 radiology report showed a normal right forearm.  

An April 2007 VA examination noted tingling and numbness down the Veteran's ulnar forearm into the fifth and ring fingers.  He also noted some diminished sensation in all his fingertips on the right hand.  He is able to grip objects, wrist, and type to a certain degree.  The examiner noted diminished sensation to pinprick on the distal half of the ulnar side of the fifth finger and slight decreased sensation to pinprick over the tips of the thumb, index, and long fingers.  His grip was 5/5.  The examiner noted no atrophy of the intrinsic musculature of the hand.  The examiner noted right carpal tunnel syndrome with minimal clinical correlation both symptomatically and on the physical examination.  

During the October 2010 VA examination, the Veteran reported numbness of the right middle and index fingers as well as a burning sensation to the posterior forearm just below the elbow radiating to above the elbow.  He reported no tingling or numbness to the ring or little fingers.  The Veteran did report dropping things with his right hand.  The examiner noted normal positioning of the hand and fingers with no painful motion, swelling, tenderness, or instability.  He found no gap with opposition of all fingers to the proximal palmar crease and no gap with opposition of thumb to fingers.  He had normal range of motion of all fingers at MCP, PIP, and DIP joints.  

During the Board hearing, the Veteran reported use of a wrist splint.  He also noted tingling in his fingertips and an inability to grip things securely, as well as swelling.  

Based on the evidence cited above, the Veteran's median neuropathy is not manifested by moderate incomplete paralysis of the median nerve.  The Board notes that the Veteran's hand has normal range of motion and grip strength.  Although the Veteran experiences some numbness in his fingers, his symptomatology manifests to a mild level of incomplete paralysis of the median nerve.  Therefore, the Board finds that a preponderance of the evidence is against the claim for an increased disability rating greater than 10 percent for the Veteran's right hand median neuropathy.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's residuals of his shell fragment wound are pain, weakness, some decrease in strength, and some limitation of motion, which is included in the schedular rating criteria.  The Veteran's right hand median neuropathy is manifested by numbness, tingling, and weakness, which are also included in the schedular rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.





ORDER

Entitlement to an increased disability rating for shell fragment wound of the right upper arm with tender scars, muscle group VI, currently evaluated at 30 percent disabling is denied. 

Entitlement to an increased disability rating for median neuropathy of the right hand, claimed as carpal tunnel, currently evaluated at 10 percent disabling is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


